                                                           USDC
      Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 1 of SDNY
                                                                   11
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                 IN THE UNITED STATES DISTRICT COURT       DATE FILED: 
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE LONDON SILVER FIXING, LTD.
ANTITRUST LITIGATION                14-MD-02573-VEC
                                    14-MC-02573-VEC

This Document Relates to:           The Honorable Valerie E. Caproni

ALL ACTIONS




              FINAL APPROVAL ORDER OF SETTLEMENT WITH
DEUTSCHE BANK AG, DEUTSCHE BANK AMERICAS HOLDING CORPORATION,
  DB U.S. FINANCIAL MARKETS HOLDING CORPORATION, DEUTSCHE BANK
SECURITIES, INC., DEUTSCHE BANK TRUST CORPORATION, DEUTSCHE BANK
 TRUST COMPANY AMERICAS, AND DEUTSCHE BANK AG NEW YORK BRANCH
        Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 2 of 11



       This matter came before the Court for a duly-noticed hearing on April 8, 2021 (the “Fairness

Hearing”), upon Representative Plaintiffs’ Motion for Final Approval of Class Action Settlement

with Defendants Deutsche Bank AG; Deutsche Bank Americas Holding Corporation, DB U.S.

Financial Markets Holding Corporation, Deutsche Bank Securities, Inc.; Deutsche Bank Trust

Corporation, Deutsche Bank Trust Company Americas; Deutsche Bank AG New York Branch, and

their subsidiaries and affiliates (collectively, “Deutsche Bank”), which was consented to by Deutsche

Bank (together with Representative Plaintiffs, the “Parties”). Due and adequate notice of the

Stipulation and Agreement of Settlement with Deutsche Bank dated September 6, 2016 (the

“Settlement Agreement”) having been given to Settlement Class Members, the Fairness Hearing

having been held and the Court having considered all papers filed and proceedings had herein, and

otherwise being fully informed in the premises and good cause appearing therefore,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      This Final Approval Order hereby incorporates by reference the definitions in the

Settlement Agreement and all terms used herein, except as otherwise expressly defined herein, shall

have the same meanings as set forth in the Settlement Agreement.

       2.      For purposes only of the settlement of the Released Claims as to the Released Parties

set forth in the Settlement Agreement (the “Settlement”), the Court hereby finally certifies the

Settlement Class, as defined in the Court’s November 23, 2016 Order Preliminarily Approving Class

Action Settlement and Conditionally Certifying a Settlement Class (the “Preliminary Approval

Order”). ECF No. 166. Based on the record, the Court reconfirms that the applicable provisions of

Rule 23 of the Federal Rules of Civil Procedure have been satisfied for purposes only of the

Settlement.

       3.      In so holding, the Court finds that, solely for purposes of settlement, the Settlement

Class meets all of the applicable requirements of FED. R. CIV. P. 23(a) and (b)(3). The Court hereby
        Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 3 of 11



finds, in the specific context of this Settlement, that: (i) the Settlement Class is so numerous that

joinder of all Settlement Class Members is impracticable, FED. R. CIV. P. 23(a)(1); (ii) common

questions of law and fact exist with regard to Deutsche Bank’s alleged manipulation of the Silver

Fix, FED. R. CIV. P. 23(a)(2); (iii) Representative Plaintiffs’ claims in this litigation are typical of those

of Settlement Class Members, FED. R. CIV. P. 23(a)(3); and (iv) Representative Plaintiffs’ interests do

not conflict with, and are co-extensive with, those of absent Settlement Class Members, all of whose

claims arise from the identical factual predicate, and Representative Plaintiffs and Interim Co-Lead

Counsel have adequately represented the interests of all Settlement Class Members, FED. R. CIV. P.

23(a)(4). The Court also finds that common issues of fact and law predominate over any questions

affecting only individual members and that a class action is superior to other available methods for

fairly and efficiently adjudicating this controversy. FED. R. CIV. P. 23(b)(3).

        4.      This Court has personal jurisdiction over Representative Plaintiffs, Deutsche Bank

(in this Action only and for purposes of this Settlement), and all Settlement Class Members and

subject matter jurisdiction over the Action to approve the Settlement Agreement and all exhibits

attached thereto under 28 U.S.C. § 1331.

        5.      The Court finds that the mailed notice, publication notice, website, and Class Notice

plan implemented pursuant to the Settlement Agreement and the Court’s Preliminary Approval

Order: (a) constituted the best practicable notice; (b) constituted notice that was reasonably

calculated, under the circumstances, to apprise Settlement Class Members of the pendency of this

Action, of their right to exclude themselves from or object to the proposed Settlement, of their right

to appear at the Fairness Hearing, of the Distribution Plan, and of Interim Co-Lead Counsel’s

application for the attorneys’ fee award and for reimbursement of expenses associated with the

Action; (c) provided a full and fair opportunity to all Settlement Class Members to be heard with




                                                      2
        Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 4 of 11



respect to the foregoing matters; and (d) met all applicable requirements of Federal Rule of Civil

Procedure 23, Due Process, and any other applicable rules or law.

        6.      The Court finds that one (1) Settlement Class Member has validly requested to be

excluded from the Settlement Class as it relates to the Settlement. The excluded Settlement Class

Member is identified at ECF No. 495-1. The excluded Settlement Class Member shall have no

rights with respect to the Settlement Agreement, shall receive no payment from the sums provided

for in the Settlement Agreement and shall be deemed to have excluded themselves from the Action

as against Deutsche Bank.

        7.      The Court finds that no timely objections to the proposed Settlement have been

submitted. Notwithstanding the lack of timely objections, the Court has independently reviewed

and considered all relevant factors and has conducted an independent examination into the propriety

of the proposed Settlement.

        8.      It is hereby determined that Representative Plaintiffs and Deutsche Bank are bound

by the Settlement Agreement and this Final Approval Order, and the Released Claims against any of

the DB Released Parties, as provided under the Settlement Agreement, are hereby dismissed with

prejudice and released.

        9.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby finally

approves the Settlement, as set forth in the Settlement Agreement. This Court finds that the

Settlement meets all requirements of Rule 23(e) of the Federal Rules of Civil Procedure and is, in all

respects, fair, reasonable and adequate, and in the best interests of the Settlement Class, including

Representative Plaintiffs. This Court further finds that the Settlement set forth in the Settlement

Agreement is the result of arm’s-length negotiations between experienced counsel representing the

interests of the Parties, that Interim Co-Lead Counsel and Representative Plaintiffs adequately

represented the Settlement Class for the purpose of entering into and implementing the Settlement


                                                   3
        Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 5 of 11



Agreement, that the relief provided for the Settlement Class is adequate, and that the Settlement

Agreement and Distribution Plan treats class members equitably relative to each other. Accordingly,

the Settlement embodied in the Settlement Agreement is hereby approved in all respects. The

Parties are hereby directed to carry out the Settlement Agreement in accordance with all of its terms

and provisions, including the termination provisions.

        10.     Notwithstanding the entry of this Final Approval Order, if the Settlement

Agreement is validly terminated by Representative Plaintiffs or Deutsche Bank, is disapproved in

whole or in part by the Court, any appellate court, or any other court of review, or does not become

final, then the provisions of this Final Approval Order dismissing Representative Plaintiffs’ claims

shall be null and void with respect to such Settlement; Representative Plaintiffs’ claims shall be

reinstated; Deutsche Bank’s defenses shall be reinstated; the certification of the Settlement Class and

final approval of the proposed Settlement, and all actions associated with them, including but not

limited to any requests for exclusion from the Settlement previously submitted and deemed to be

valid, shall be vacated and be of no force and effect; the Settlement Agreement, including its

exhibits, and any and all negotiations, documents, and discussions associated with it and the releases

set forth herein, shall be without prejudice to the rights of any Party, and of no force or effect; and

the Parties shall be returned to their respective positions as of the Execution Date of the Settlement

Agreement. Notwithstanding the language in this Section, any provision(s) in the Settlement

Agreement that the Parties have agreed shall survive its termination shall continue to have the same

force and effect intended by the Parties.

        11.     The Settlement Fund defined in the Settlement Agreement has been established as a

trust and as a fiduciary account (the “Settlement Fiduciary Account”). The Court approves the

establishment of the Settlement Fiduciary Account under the Settlement Agreement as a qualified




                                                    4
        Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 6 of 11



settlement fund pursuant to Section 468B of the Internal Revenue Code of 1986, as amended, and

the Treasury Regulations promulgated thereunder.

       12.     Without affecting the finality of the Final Approval Order for purposes of appeal,

the Court reserves exclusive jurisdiction over the implementation and enforcement of the Settlement

Agreement and the Settlement contemplated thereby and over the enforcement of this Final

Approval Order. The Court also retains exclusive jurisdiction to resolve any disputes that arise out

of or relate to the Settlement Agreement, the Settlement, or the Settlement Fund, to consider or

approve administration costs and fees, including but not limited to fees and expenses incurred to

administer the Settlement after the entry of the Final Approval Order, and to consider or approve

the amounts of distributions to Settlement Class Members. In addition, without affecting the finality

of this Final Approval Order, Representative Plaintiffs, Deutsche Bank, and the Settlement Class

hereby irrevocably submit to the exclusive jurisdiction of the United States District Court for the

Southern District of New York for any suit, action, proceeding, or dispute arising out of or relating

to this Final Approval Order or the Settlement Agreement. Any disputes involving Representative

Plaintiffs, Deutsche Bank, or Settlement Class Members concerning the implementation of the

Settlement Agreement shall be submitted to the Court.

       13.     Each Settling Class Member must execute a release and covenant not to sue in

conformity with the Settlement Agreement, as incorporated into the Proof of Claim and Release

form, in order to receive the Settling Class Member’s share(s), if any, of the Net Settlement Fund

defined in the Settlement Agreement. Notwithstanding the foregoing, each Settling Class Member’s

claim shall be released pursuant to Section 12 of the Settlement Agreement, regardless of whether

the Settling Class Member executes a release and covenant not to sue pursuant to this paragraph 13.

The Court hereby confirms the appointment of A.B. Data, Ltd. as Settlement Administrator.




                                                   5
            Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 7 of 11



            14.       The Court hereby approves the Plaintiff Releasing Parties’ and the DB Releasing

Parties’ releases of their respective Released Claims as set forth in the Settlement Agreement and this

Final Approval Order as of the Effective Date.1


1   The Released Claims under the Settlement Agreement are as follows:

       (A) The Plaintiff Releasing Parties finally and forever release and discharge from, and covenant not to sue or
       assist any third party in commencing or maintaining any suit or action against, the DB Released Parties for any
       and all manner of claims, including Unknown Claims, causes of action, cross-claims, counter-claims, charges,
       liabilities, demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or liabilities for any obligations
       of any kind whatsoever (however denominated), whether class or individual, in law or equity or arising under
       constitution, statute, regulation, ordinance, contract, or otherwise in nature, for fees, costs, penalties, fines, debts,
       expenses, attorneys’ fees, and damages, whenever incurred, and liabilities of any nature whatsoever (including
       joint and several), known or unknown, suspected or unsuspected, asserted or unasserted, which any Class
       Plaintiffs or Class Members ever had, now has, or hereafter can, shall or may have, representatively, derivatively
       or in any other capacity, against the DB Released Parties arising from or relating in any way to conduct alleged
       in the Action or that could have been alleged in the Action against the DB Released Parties, regardless of the
       source of law or other authority relied upon, concerning U.S.-Related Transactions in any Silver Instrument at
       any time from January 1, 1999 through the date of the Settlement Agreement (the “Plaintiff Released Claims”).
       The definition of “Plaintiff Released Claims” is intended to have the broadest possible application, but, for the
       avoidance of doubt, Plaintiff Released Claims does not include claims that arise exclusively under foreign law and
       that relate to transactions in Silver Instruments for which irrevocable liability was incurred, or title was passed,
       entirely outside the United States.
       (B) The DB Releasing Parties finally and forever release and discharge from and covenant not to sue the Plaintiff
       Released Parties for any and all manner of claims, including Unknown Claims, causes of action, cross-claims,
       counter-claims, charges, liabilities, demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or
       liabilities for any obligations of any kind whatsoever (however denominated), whether class or individual, in law
       or equity or arising under constitution, statute, regulation, ordinance, contract, or otherwise in nature, for fees,
       costs, penalties, fines, debts, expenses, attorneys’ fees, and damages, whenever incurred, and liabilities of any
       nature whatsoever (including joint and several), known or unknown, suspected or unsuspected, asserted or
       unasserted, which any DB Releasing Parties ever had, now has, or hereafter can, shall or may have,
       representatively, derivatively or in any other capacity, against the Plaintiff Released Parties arising from or relating
       in any way to the prosecution of the Action (the “DB Released Claims”).
       (C) “Unknown Claims” is understood to mean any claims against the released party which releasing party does
       not know or suspect to exist in his, her, or its favor as of the effective date of this Agreement, which if known
       might have affected his, her, or its decision(s) with respect to the settlement. With respect to any and all of such
       claims, the Parties stipulate and agree that by operation of the Final Judgment, upon the Effective Date, the
       Releasing Parties shall have expressly waived, and each Plaintiff Releasing Party and DB Releasing Party shall be
       deemed to have waived, and by operation of the Final Judgment shall have expressly waived, the provisions,
       rights and benefits of Cal. Civ. Code §1542, which provides:

                      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                      CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                      FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
                      KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
                      HER SETTLEMENT WITH THE DEBTOR.

       and any and all provisions, rights and benefits conferred by any law of any state or territory of the United States,
       or principle of common law, which is similar, comparable, or equivalent to Cal. Civ. Code §1542. The Parties
       may hereafter discover facts other than or different from those which they now know or believe to be true with
       respect to the subject matter of the release. Nevertheless, the Plaintiff Releasing Parties shall expressly, fully,

                                                                   6
         Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 8 of 11



        15.       The Court declares that the Settlement Agreement and the Final Approval Order

shall be binding on, and shall have res judicata and preclusive effect in, all pending and future

lawsuits or other proceedings against a DB Released Party involving a Plaintiff Released Claim and

against a Plaintiff Released Party involving a DB Released Claim, and shall also be binding on the

their respective successors and assigns, regardless of whether the Releasing Party previously initiated

or subsequently initiates individual litigation or other proceedings involving the Released Claims, and

even if such Releasing Party never received actual notice of the Action or the Settlement.

        16.       The Court permanently bars and enjoins Plaintiff Releasing Parties from: (a) filing,

commencing, prosecuting, intervening in, or participating (as class members or otherwise) in any

other lawsuit or administrative, regulatory, arbitration, or other proceeding in any jurisdiction against

Deutsche Bank or any of the DB Released Parties based on the Plaintiff Released Claims; (b) filing,

commencing, or prosecuting a lawsuit or administrative, regulatory, arbitration, or other proceeding

as a class action on behalf of any Settlement Class Members (including by seeking to amend a

pending complaint to include class allegations or seeking class certification in a pending action),

against Deutsche Bank or any of the DB Released Parties based on the Plaintiff Released Claims; or

(c) organizing Settlement Class Members into a separate group, class, or subclass for purposes of

pursuing as a purported class action any lawsuit or administrative, regulatory, arbitration, or other

proceeding (including by seeking to amend a pending complaint to include class allegations, or




    finally, and forever settle and release, and each Settlement Class member upon the Effective Date, shall be
    deemed to have, and by operation of the Final Judgment shall have, fully, finally, and forever settled and released,
    any and all Plaintiff Released Claims, whether or not concealed or hidden, without regard to the subsequent
    discovery or existence of such different or additional facts. The DB Releasing Parties shall expressly, fully, finally,
    and forever settle and release, and by operation of the Final Judgment shall have, fully, finally, and forever settled
    and released, any and all DB Released Claims, whether or not concealed or hidden, without regard to the
    subsequent discovery or existence of such different or additional facts. The Parties acknowledge that the inclusion
    of “Unknown Claims” in the definition of the Plaintiff and DB Released Claims was separately bargained for and
    was a key element of this Settlement Agreement.

                                                              7
        Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 9 of 11



seeking class certification in a pending action) against Deutsche Bank or any of the DB Released

Parties based on the Plaintiff Released Claims.

        17.     The Court permanently bars and enjoins claims by any Person against Deutsche

Bank or any of the DB Released Parties for contribution, indemnification, or similar claims

(however denominated) for all or a portion of any amounts paid or awarded in the Action by way of

settlement, judgment, or otherwise. Should any court determine that any Defendant is/was legally

entitled to any kind of set-off, apportionment, contribution, indemnification, or similar claims from

Deutsche Bank arising out of or related to Plaintiff Released Claims, any money judgment

subsequently obtained by the Plaintiff Releasing Parties against any Defendant shall be reduced to an

amount such that, upon paying the entire amount, the Defendant would have no claim for set-off,

apportionment, contribution, indemnification, or similar claims against Deutsche Bank.

        18.     Neither the Settlement Agreement (nor its exhibits), whether or not it shall become

final, nor any negotiations, documents exchanged among counsel for Representative Plaintiffs and

Deutsche Bank in connection with settlement discussions, and discussions associated with them, nor

the Final Approval Order and Final Judgment are or shall be deemed or construed to be an

admission, adjudication, or evidence of: (a) any violation of any statute or law or of any liability or

wrongdoing by Deutsche Bank, any DB Released Party, or any Plaintiff Released Party; (b) the truth

of any of the claims or allegations alleged in the Action; (c) the incurrence of any damage, loss, or

injury by any Person; (d) the existence or amount of any artificiality of any interest benchmark or

other interest rate; or (e) the propriety of certification of a class other than solely for purposes of the

Settlement. Further, the Settlement negotiations, including any documents exchanged among

counsel for Representative Plaintiffs and Deutsche Bank and any discussions associated with them,

may not be discoverable, offered or received in evidence, or used directly or indirectly, in any way,

whether in the Action or in any other action or proceeding of any nature, by any Person, except if


                                                     8
       Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 10 of 11



warranted by existing law in connection with a dispute under the Settlement Agreement or an action

(including this Action) in which the Settlement Agreement is asserted as a defense. Notwithstanding

anything to the contrary herein, the foregoing provisions do not apply to discovery or cooperation

materials provided by Deutsche Bank to Representative Plaintiffs or by Representative Plaintiffs to

Deutsche Bank in connection with the Settlement or the Action. The Parties, without the need for

approval from the Court, may adopt such amendments, modifications, and expansions of the

Settlement Agreement and all exhibits thereto as (i) shall be consistent in all material respects with

the Final Approval Order; and (ii) do not limit the rights of Settling Class Members.

        19.     The Court finds that, during the course of the Action, the Parties and their respective

counsel at all times complied with the requirements of Rule 11 of the Federal Rules of Civil

Procedure as to each other.

        20.     Any data or other information provided by Settling Class Members in connection

with the submission of claims shall be held in strict confidence, available only to the Settlement

Administrator, Interim Co-Lead Counsel, and experts or consultants acting on behalf of the

Settlement Class. In no event shall a Settling Class Member’s data or personal information be made

publicly available, except as provided for herein or upon Court Order for good cause shown.

        21.     The Proof of Claim and Release form, Distribution Plan, and the Supplemental

Agreement referenced in Section 21 of the Settlement Agreement are each approved as fair,

reasonable, and adequate.

        22.     The word “days,” as used herein, means calendar days. In the event that any date or

deadline set forth herein falls on a weekend or federal or state legal holiday, such date or deadline

shall be deemed moved to the first business day thereafter.

        23.     The Court’s certification of the Settlement Class and appointment of the

Representative Plaintiffs as Class Representative, as provided herein, is without prejudice to, or


                                                   9
       Case 1:14-md-02573-VEC Document 536 Filed 06/15/21 Page 11 of 11



waiver of, the rights of any Defendant to contest any other request by Representative Plaintiffs to

certify a class. The Court’s findings in this Final Approval Order shall have no effect on the Court’s

ruling on any motion to certify any class or to appoint class representatives in the Action or any

challenge to Representative Plaintiffs’ capacity to litigate or to represent a putative class, and no

party may cite or refer to the Court’s approval of the Settlement Class as binding or persuasive

authority with respect to any such motion or challenge.

        24.     Interim Co-Lead Counsel’s request for attorneys’ fees and reimbursement of

expenses shall be the subject of a separate order by the Court.
 7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRFORVHWKHRSHQPRWLRQDWGRFNHWHQWU\

        IT IS SO ORDERED.
                            -XQH 2021.
        Date: _____________________,

                                                            _____________________________
                                                          ______________________________
                                                          HONORABLE
                                                            ONORABLE VALERIE  E E.
                                                                                 E CAPRONI
                                                                                   CAPRO
                                                          UNITED STATES DISTRICT JUDGE




                                                    10
